Vitac Corp. v Thomson Reuters (Marketing) LLC (2019 NY Slip Op 01724)





Vitac Corp. v Thomson Reuters (Marketing) LLC


2019 NY Slip Op 01724


Decided on March 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2019

Gische, J.P., Webber, Kern, Singh, JJ.


8681 652889/17

[*1]Vitac Corporation, Plaintiff-Appellant,
vThomson Reuters (Marketing) LLC, Defendant-Respondent.


Dilworth Paxson LLP, Philadelphia, PA (Lawrence G. McMichael of the bar of the Commonwealth of Pennsylvania, admitted pro hac vice, of counsel), and Dilworth Paxson LLP, New York (Ira N. Glauber of counsel), for appellant.
Satterlee Stephens LLP, New York (James F. Rittinger of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered January 16, 2018, which granted defendant's motion to dismiss the complaint pursuant to CPLR 3211, unanimously reversed, on the law, without costs, and the motion denied.
The subject contract, which governed the provision of real-time transcription services over the Internet, did not involve the provision of leasing, servicing, or maintenance of personal property, and therefore did not fall within the ambit of General Obligations Law § 5-903 (see Donald Rubin, Inc. v Schwartz, 160 AD2d 53, 57 [1st Dept 1990]).
The termination provision of the contract, which provided both for automatic renewal every 12 months and termination at any time upon 60 days' notice, is ambiguous, in light of the language of the provision and of the other provisions of the contract read as a whole (see Matter of Westmoreland Coal Co. v Entech, Inc., 100 NY2d 352, 358 [2003]; Discovision Assoc. v Fuji Photo Film Co., Ltd., 71 AD3d 488 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2019
CLERK